DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-15 are objected to because of the following informalities:  
Claims 13-15 should depend on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (2020/0296761).
Regarding claims 1 and 8, Liu discloses a method for communicating with a network by a user equipment (UE) in a wireless communication system (see figure 1C), the method comprising: receiving information on transmission direction of a plurality of time intervals in a first component carrier (CC) and a second CC from the network (see The network selects a subset of the cells and signals to the UE (e.g., via RRC or MAC signaling, or via physical layer signaling for fast response) in paragraph 0075); and communicating with the network via a 
Regarding claim 2, Liu discloses wherein the virtual carrier is a primary carrier among the first CC and the second CC (see PCell and SCell in paragraph 0098). 
Regarding claim 4, Liu discloses a communication with the network via a carrier which is not the virtual carrier is allowed (see at least one of the component carriers in paragraph 0044 that is not specified as a virtual carrier).
Regarding claim 6, Liu discloses the transmission of a sounding reference signal (SRS) to the network (see SRS transmissions in paragraph 0136). 
 	Regarding claims 9-10, 12, and 14, claims 9-10, 12, and 14 claim a method performed by a base station that is a reverse process of the method performed by a user equipment that is described in claims 1-2, 4, and 6. Claims 9-10, 12, and 14 are, therefore, subject to the same rejection.
Regarding claim 16, Liu discloses the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (see figures 1A-1D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Webb et al (2021/0219295).
Regarding claim 3, Liu doesn't specifically disclose a communication with the network via a carrier which is not the virtual carrier is not allowed. However, allow or not allow a carrier is well known and is a matter of choice. Webb discloses this feature (see a virtual carrier operating mode in paragraphs 0039, 0055, 0174, 0175, 0177-0179. In other words, a carrier which is not the virtual carrier is not allowed). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding claim 11, claim 11 claims a method performed by a base station that is a reverse process of the method performed by a user equipment that is described in claim 3. Claim 11 is, therefore, subject to the same rejection.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yerramalli et al (2015/0098412).
Regarding claim 5, Liu doesn't specifically disclose the communicating with the network via the virtual carrier comprises transmitting a physical uplink control channel (PUCCH) to the network via the virtual carrier. However, PUCCH is well known in the art. Yerramalli discloses this feature (see resources may be reserved for a physical uplink control channel (PUCCH) on 
Regarding claim 13, claim 13 claims a method performed by a base station that is a reverse process of the method performed by a user equipment that is described in claim 5. Claim 13 is, therefore, subject to the same rejection.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fehrenbach et al (2019/0173658)
Regarding claim 7, Liu doesn't specifically disclose performing a physical random access channel (PRACH) procedure towards the network. However, the use of PRACH is well known in the art. Fehrenbach discloses this feature (see the signal (e.g. a random access preamble) 155 may be transmitted on the PRACH 154 in paragraph 0271). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 15, claim 15 claims a method performed by a base station that is a reverse process of the method performed by a user equipment that is described in claim 7. Claim 15 is, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472